PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/323,546
Filing Date: 3 Jan 2017
Appellant(s): SATTLER et al.



__________________
Theobald Dengler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 4, 2021 appealing from the Office Action mailed on March 15, 2021.
(1) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 6-25 are pending. 

(2) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 6-9 and 12-25 rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0058600) in view of Wang et al., (US 2004/0130338; hereinafter Wang) and Fukuda (US 2002/0079910).
Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Eichler in view of Wang, Fukuda, and Hofmann et al., (US 2007/0049993; hereinafter Hofmann).

 (3) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0058600) in view of Wang et al., (US 2004/0130338; hereinafter Wang) and Fukuda (US 2002/0079910).
Regarding Claim 6, Eichler discloses (Figure 1-2C) a system for an electrical impedance tomograph, the system comprising: a belt shaped electrode carrier ([0041]) comprising: a first skin electrode (electrode in part 3.1) and a second skin electrode (electrode in part 3.2), which are arranged on a skin side of the electrode carrier at mutually spaced locations from one another in a longitudinal direction of the electrode carrier ([0041]-[0043]), a first opposite contact device (connecting end on opposite side of electrode carrier from electrode in part 3.1) arranged on an opposite side of the electrode carrier and connected to the first skin electrode; and a second opposite contact device (connecting end on opposite side of electrode carrier from electrode in part 3.2) arranged on the opposite side of the electrode carrier and connected to the second skin electrode; and a connection unit comprising: a first contact device (plug for connecting part 3.1 to the EIT device) configured to be detachably connected to the first opposite contact device; and a 
Eichler fails to disclose that the first contact device is diametrically opposite the first skin electrode and the second contact device is diametrically opposite the second skin electrode. However, Wang teaches (Figure 16b) an electrical impedance tomograph device in which a contact device (connector 12) is diametrically opposite electrical contacts (2), ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler such that the contact devices are diametrically opposite the contacts, as taught by Wang, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). Furthermore, since the opposite contact devices would be diametrically opposite the contacts (skin electrodes) in the modified device, the first contact device would be diametrically opposite the first skin electrode and the second contact device would be diametrically opposite the second skin electrode.
Eichler in view of Wang fails to teach that the first and second contact devices each have a respective electric protective circuit, and wherein the protective circuits are at mutually spaced locations from one another and are each a part of a multipart protective circuit unit. However, Fukuda teaches (Figures 1-2) an apparatus for measuring the bioelectrical impedance of a living body, wherein first and second contact devices (connecting end of each electrode facing away from patient) connected to first and second electrodes (41, 42), respectively, each have a respective electric protective circuit (153 and corresponding protective circuit for electrode 42), wherein the protective circuits (153) are at mutually spaced locations from one another and are each a part of a multipart protective circuit unit (comprising each protective circuit), ([0029]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 7, Eichler further discloses that the connection unit further comprises an electrical line connection (line with one end connecting through plug to first and second contact devices and another end connecting to the impedance tomograph 2) comprising a contact device end with connections to the first contact device and the second contact device and an impedance tomograph end configured to be connected to the impedance tomograph (2); and the impedance tomograph (2) is associated with the system, and the impedance tomograph (2) is electrically connected to the first and second skin electrodes (electrodes in parts 3.1 and 3.2) by the electrical line connection ([0041]-[0043], [0047]-[0049]).
Regarding Claim 8, Eichler in view of Wang and Fukuda teaches that additional parts of the protective circuit unit are integrated in the electrical line connection or are integrated in the skin electrodes or are integrated in the impedance tomograph or are integrated in any combination of the electrical line connection and the skin electrodes and the impedance tomograph. Specifically, the modified device includes the protective circuits associated with each electrode, which are integrated in the electrical line connection, as can be seen in Figures 1-2 of Fukuda ([0029]-[0034]). 
Regarding Claim 9, Eichler further discloses that the electrical line connection and the contact devices form one unit (as the contact devices through the plug connects to the electrical line connection to form one unit), ([0041]-[0043], [0047]-[0049]).
Regarding claim 12, Eichler discloses a system for an electrical impedance tomograph, the system comprising: an electrode carrier having a skin side configured to be in contact with the 
Eichler fails to disclose that the first opposite contact device is arranged on said opposite side of the electrode carrier and diametrically opposite said first skin electrode with respect to said electrode carrier, and the second opposite contact device is arranged on said opposite side of the electrode carrier and diametrically opposite said second skin electrode with respect to said electrode carrier. However, Wang teaches (Figure 16b) an electrical impedance tomograph device in which an opposite contact device (connector 12) is diametrically opposite electrical contacts (2), ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler such that the opposite contact devices are diametrically opposite the contacts, as taught by Wang, since it has been held that rearranging parts 
Eichler fails to disclose said first contact device having an electric protective circuit, said second contact device having an electric protective circuit, said electric protective circuit of said second contact device being spaced from said electric protective circuit of said first contact device along the longitudinal direction of said electrode carrier, and said protective circuits of said first and second contact devices forming a multipart protective circuit. However, Fukuda teaches (Figures 1-2) an apparatus for measuring the bioelectrical impedance of a living body, wherein first and second contact devices (connecting end of each electrode facing away from patient) connected to first and second electrodes (41, 42), respectively, each have a respective electric protective circuit (153 and corresponding protective circuit for electrode 42), wherein the protective circuits (153) are at mutually spaced locations from one another and are each a part of a multipart protective circuit unit (comprising each protective circuit), ([0029]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler to include the respective protective circuits for each electrode, as taught by Fukuda, because the modification would prevent application of destructive electrostatic potential (Fukuda, [0035]) to increase safety of the device.
Regarding claim 13, Eichler further discloses a plurality of electrical lines (lines with one end connecting through plug to first and second contact devices and another end connecting to the impedance tomograph 2), one of said plurality of electrical lines having one end connected to said first contact device and another end connected to said impedance tomograph (the electrical line connecting the first electrode to the impedance tomograph 2), another one of said plurality of electrical lines having one end connected to said second contact device and another end connected to said impedance tomograph (the electrical line connecting the second electrode to the impedance tomograph 2), ([0041]-[0043], [0047]-[0049]).
Regarding claim 14, the Eichler/Wang/Fukuda combination further teaches that said skin side and said opposite outer side face in opposite directions (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 15, the Eichler/Wang/Fukuda combination further teaches that said electrode carrier has a belt shape with said skin side and said opposite outer side being different longitudinal sides of said belt shape (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 16, the Eichler/Wang/Fukuda combination further teaches that said first and said second opposite contact devices are spaced from each other in said longitudinal direction of said electrode carrier (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 17, the Eichler/Wang/Fukuda combination further teaches that said first opposite contact device is closer to said first electrode than to said second electrode; said second opposite contact device is closer to said second electrode than to said first electrode (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 18, the Eichler/Wang/Fukuda combination further teaches that said first opposite contact device is closer to said first electrode than to said second electrode; said second opposite contact device is closer to said second electrode than to said first electrode (as shown in the rejection of claim 1 with respect to Eichler/Wang). 
Regarding claim 19, the Eichler/Wang/Fukuda combination further teaches that each of said first and said second contact devices are separately and individually connected to their respective said opposite contact device (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 20, the Eichler/Wang/Fukuda combination further teaches that said first and second opposite contact devices are flexibly connected to each other through said electrode carrier (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 21, the Eichler/Wang/Fukuda combination further teaches that the skin side and the opposite side face in opposite directions (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 22, the Eichler/Wang/Fukuda combination further teaches that said electrode carrier has a belt shape with the skin side and the opposite side being different longitudinal sides of the belt shape (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 23, the Eichler/Wang/Fukuda combination further teaches that the first opposite contact device is closer to the first skin electrode than to the second skin electrode; the second opposite contact device is closer to the second skin electrode than to the first skin electrode (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 24, the Eichler/Wang/Fukuda combination further teaches that each of the first and the second contact devices are separately and individually connected to their respective opposite contact device (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 25, the Eichler/Wang/Fukuda combination further teaches that the first and second opposite contact devices are flexibly connected to each other through the electrode carrier (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler in view of Wang and Fukuda, as applied to claim 6 above, and further in view of Hofmann et al., (US 2007/0049993; hereinafter Hofmann).
Regarding Claim 10, Eichler in view of Wang and Fukuda teaches the system of claim 6, but fails to teach that the protective circuits each comprise a capacitor. However, Hofmann teaches a device for protecting an electric impedance tomograph from overvoltage pulses, wherein the protective circuit (100) comprises a capacitor ([0025]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler in view of Wang and Fukuda such that the protective circuits each comprise a capacitor, as taught by Hofmann, because the modification would enable the potentials resulting from the current feed at the other electrodes to be measured without marked attenuation (Hofmann, [0025]-[0026]).
Regarding Claim 11, Eichler in view of Wang and Fukuda teaches the system of claim 6, but fails to teach that the protective circuits each comprise electrical shielding. However, Hofmann teaches a device for protecting an electric impedance tomograph from overvoltage pulses, wherein the protective circuit (100) comprises electrical shielding ([0031], claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

(4) Response to Arguments
A. Independent Claim 6
Argument Regarding Wang Reference
As an initial matter, Examiner notes that elements 2 of the Wang reference are equated to the claimed electrodes. Wang teaches that elements 2 are electrode contacts formed around the ring shape ([0060]). Therefore, the teachings of Wang are relevant to the case at hand. 
Appellant presents the argument that Wang fails to teach that each of the contact devices are positioned diametrically opposite to the respective skin electrodes. Examiner respectfully disagrees with this argument. 
Examiner notes that the term "diametrically" is broad without assigning a relative subject to the term. Specifically, the claim does not require that the contact device is diametrically opposite to the electrode relative to the belt. The term "diametrically" is also confusing in the claim, especially without a relative subject, because it may be interpreted to mean the opposite sides of the belt itself. In fact, the term “diametrically” implies that two elements are arranged on opposite sides of the diameter of the device. During an interview held on 06/22/2021, Examiner suggested further defining the claim to explain that the contact devices are located on an outer surface of the belt opposite an inner surface of the belt which carries the respective electrodes. This type of 
Furthermore, the Eichler/Wang combination teaches the limitations "a first contact device...diametrically opposite the first skin electrode; and a second contact device...diametrically opposite the second skin electrode" as claimed, as well as the specific relationship between the three elements as discussed above. 
Eichler discloses the belt, electrodes, and contact devices, but fails to disclose the specific location of the contact devices in relation to the belt and electrodes (the electrodes are disclosed to be on the skin-facing side of the belt). Wang teaches a sensor with electrodes 2 on the skin facing side and a contact device 12 on an outer side of the sensor. Therefore, the combination teaches having a sensor (the belt of Eichler in the modified device) having the electrodes of Eichler on the skin-facing side of the belt and the contact devices on the opposite side of the belt facing away from the skin. It is known in the art to provide this arrangement (see US Pat. Pub. 2015/0065840 to Bailey, which provides a similar configuration). There are many other sensors with electrodes on the skin facing side of the sensor and contact devices on the opposite side of the sensor. The function of Eichler would also not be compromised by the rearrangement of the contact devices to be on the opposite side of the belt from the electrodes because the pathway of information would not change with the rearrangement. Eichler does not disclose that there is a requirement for the contact device to be in a particular location, nor does Eichler disclose that the contact device cannot be arranged on the opposite side of the belt from the electrode. It is obvious that the concept of providing the contact device in this closely-spaced arrangement with the respective electrode will reduce noise during use, and this is the reason many devices use this configuration. Therefore, Examiner maintains that the Eichler/Wang combination teaches the limitations "a first contact 
B. Dependent claim 7
Appellant presents the argument that the claim states that the electrical line connection is connected to the first and second contact devices, not the electrodes. However, this limitation is taught by Eichler as explained in the previous Office Action. Specifically, Eichler further discloses that the connection unit further comprises an electrical line connection (line with one end connecting through plug to first and second contact devices and another end connecting to the impedance tomograph 2) comprising a contact device end with connections to the first contact device and the second contact device and an impedance tomograph end configured to be connected to the impedance tomograph (2); and the impedance tomograph (2) is associated with the system, and the impedance tomograph (2) is electrically connected to the first and second skin electrodes (electrodes in parts 3.1 and 3.2) by the electrical line connection ([0041]-[0043], [0047]-[0049]).
Regarding Appellant argument that Eichler does not disclose the “diametrically opposite” limitation, see section A. Argument Regarding Wang Reference under Independent Claim 6. 
C. Dependent Claim 8
Regarding Applicant’s argument that the combination fails to teach additional parts of the protective circuits integrated in other structures, such as the electrical connection, the skin electrodes, and/or the impedance tomograph, Examiner respectfully disagrees. As explained in the previous Office Action, the modified device includes the protective circuits associated with each electrode, which include portions (additional parts of the protective circuits) integrated in the electrical line connection, as can be seen in Figures 1-2 of Fukuda ([0029]-[0034]).
D. Dependent Claim 9

E. Dependent Claim 10
Regarding Applicant’s argument that the disclosure of Hoffman is incompatible with the disclosure of Fukuda, Examiner respectfully disagrees. Hoffman is used to teach including a capacitor in a protective circuit. Although the final function of the two references is different, the modification only involves the protective circuit of the devices. Therefore, it would have been obvious to use the teaching of Hoffman to include a capacitor in the protective circuit of Fukuda. 
F. Dependent Claim 11
Regarding Applicant’s argument that the disclosure of Hoffman is incompatible with the disclosure of Fukuda, Examiner respectfully disagrees. Hoffman is used to teach including a capacitor in a protective circuit. Although the final function of the two references is different, the modification only involves the protective circuit of the devices. Therefore, it would have been obvious to use the teaching of Hoffman to include a capacitor in the protective circuit of Fukuda. 
G. Independent Claim 12
Argument Regarding Wang Reference
As an initial matter, Examiner notes that elements 2 of the Wang reference are equated to the claimed electrodes. Wang teaches that elements 2 are electrode contacts formed around the ring shape ([0060]). Therefore, the teachings of Wang are relevant to the case at hand. 

Examiner notes that the term "diametrically" is broad without assigning a relative subject to the term. Specifically, the claim does not require that the contact device is diametrically opposite to the electrode relative to the belt. The term "diametrically" is also confusing in the claim, especially without a relative subject, because it may be interpreted to mean the opposite sides of the belt itself. In fact, the term “diametrically” implies that two elements are arranged on opposite sides of the diameter of the device. During an interview held on 06/22/2021, Examiner suggested further defining the claim to explain that the contact devices are located on an outer surface of the belt opposite an inner surface of the belt which carries the respective electrodes. This type of description would ensure that the relationship between the contact device, the electrode, and the belt which was explained during the interview is required by the claim. 
Furthermore, the Eichler/Wang combination teaches the limitations "a first contact device...diametrically opposite the first skin electrode; and a second contact device...diametrically opposite the second skin electrode" as claimed, as well as the specific relationship between the three elements as discussed above. 
Eichler discloses the belt, electrodes, and contact devices, but fails to disclose the specific location of the contact devices in relation to the belt and electrodes (the electrodes are disclosed to be on the skin-facing side of the belt). Wang teaches a sensor with electrodes 2 on the skin facing side and a contact device 12 on an outer side of the sensor. Therefore, the combination teaches having a sensor (the belt of Eichler in the modified device) having the electrodes of Eichler on the skin-facing side of the belt and the contact devices on the opposite side of the belt facing away 
H. Dependent claim 13
Appellant presents the argument that the claim states that the electrical line connection is connected to the first and second contact devices, not the electrodes. However, this limitation is taught by Eichler as explained in the previous Office Action. Specifically, Eichler further discloses that the connection unit further comprises an electrical line connection (line with one end connecting through plug to first and second contact devices and another end connecting to the impedance tomograph 2) comprising a contact device end with connections to the first contact device and the second contact device and an impedance tomograph end configured to be connected to the impedance tomograph (2); and the impedance tomograph (2) is associated with the system, 
Regarding Appellant argument that Eichler does not disclose the “diametrically opposite” limitation, see section A. Argument Regarding Wang Reference under Independent Claim 6. 
I. Dependent Claim 14
Regarding Applicant’s argument that Wang teaches an arrangement which is opposite to Eichler and teaches away from the combination, Examiner respectfully disagrees. Eichler teaches that the electrodes carrier has a skin side and opposite outer side which face in opposite directions, as set forth in the rejection of claim 12. Wang teaches electrodes located opposite to a contact device. Therefore, claim 14 is disclosed by Eichler. The modification made by the Eichler/Wang combination does not change this teaching of Eichler since the overall arrangement of the two sides is the same. The skin side and the opposite outer side face in opposite directions, as seen in Eichler. 
J. Dependent Claim 15
Regarding Applicant’s argument that Wang does not teach the electrodes carrier having a belt shape with the skin side and the opposite outer side being different longitudinal side of the belt shape, Examiner respectfully disagrees. This limitation is taught by Eichler, as explained in the previous Office Action, with the electrode carrier of Eichler having a belt shape, with the skin side and the opposite outer side being different longitudinal side of the belt shape (as seen in Figure 1 of Eichler).
K. Dependent Claim 16
Regarding Applicant’s argument that Wang does not teach the first and second opposite contact devices being spaced from each other in the longitudinal direction of the electrode carrier, 
L. Dependent Claim 17
Regarding Applicant’s argument that Eichler and Wang teach relatively long connections between electrodes and opposite contact devices, Examiner respectfully disagrees. Each opposite contact device of Eichler (connecting end on opposite side of electrode carrier from electrode in part 3.1) is located locally to the respective electrode. Therefore, these local connections provides each opposite contact device closer to its respective electrode than to the other electrode.
M. Dependent Claim 18
Regarding Applicant’s argument that Eichler and Wang teach relatively long connections between electrodes and opposite contact devices, Examiner respectfully disagrees. Each opposite contact device of Eichler (connecting end on opposite side of electrode carrier from electrode in part 3.1) is located locally to the respective electrode. Therefore, these local connections provides each opposite contact device closer to its respective electrode than to the other electrode.
N. Dependent Claim 19
Regarding Applicant’s argument that Eichler and Wang fail to teach that each of said first and said second contact devices are separately and individually connected to their respective said opposite contact device, Examiner respectfully disagrees. Each contact device has its unique connection to a respective opposite contact device. The claim does not require that the connection be established with separate structures, just that the connections are separate. Therefore, since the 
O. Dependent Claim 20
Regarding Applicant’s argument that the Eichler/Wang/Fukuda combination fails to teach that the first and second opposite contact devices are flexibly connected to each other through said electrode carrier, Examiner respectfully disagrees. Since the electrode carrier of Eichler is made of an elastic material ([0003], [0008]), the physical connection between different elements on the belt will be flexible. 
P. Dependent Claim 21
Regarding Applicant’s argument that Wang teaches an arrangement which is opposite to Eichler and teaches away from the combination, Examiner respectfully disagrees. Eichler teaches that the electrodes carrier has a skin side and opposite outer side which face in opposite directions, as set forth in the rejection of claim 12. Wang teaches electrodes located opposite to a contact device. Therefore, claim 14 is disclosed by Eichler. The modification made by the Eichler/Wang combination does not change this teaching of Eichler since the overall arrangement of the two sides is the same. The skin side and the opposite outer side face in opposite directions, as seen in Eichler. 
Q. Dependent Claim 22
Regarding Applicant’s argument that Wang does not teach the electrodes carrier having a belt shape with the skin side and the opposite outer side being different longitudinal side of the belt shape, Examiner respectfully disagrees. This limitation is taught by Eichler, as explained in the previous Office Action, with the electrode carrier of Eichler having a belt shape, with the skin side 
R. Dependent Claim 23
Regarding Applicant’s argument that Eichler and Wang teach relatively long connections between electrodes and opposite contact devices, Examiner respectfully disagrees. Each opposite contact device of Eichler (connecting end on opposite side of electrode carrier from electrode in part 3.1) is located locally to the respective electrode. Therefore, these local connections provides each opposite contact device closer to its respective electrode than to the other electrode.
S. Dependent Claim 24
Regarding Applicant’s argument that Eichler and Wang fail to teach that each of said first and said second contact devices are separately and individually connected to their respective said opposite contact device, Examiner respectfully disagrees. Each contact device has its unique connection to a respective opposite contact device. The claim does not require that the connection be established with separate structures, just that the connections are separate. Therefore, since the pathway of information is separate and individual for each element, the combination teaches the limitation as claimed. 
T. Dependent Claim 25
Regarding Applicant’s argument that the Eichler/Wang/Fukuda combination fails to teach that the first and second opposite contact devices are flexibly connected to each other through said electrode carrier, Examiner respectfully disagrees. Since the electrode carrier of Eichler is made of an elastic material ([0003], [0008]), the physical connection between different elements on the belt will be flexible. 


Respectfully submitted,
/Catherine C Premraj/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.